7Maizo2gcase 6:20-cv-00027-NKM-RéeRERMONSTReT C6uRT GNIGNE CxdE NeShumaeeststin. Pageid#: 107

Lynchburg General District Court

Traffic/Criminal Case Details

0@

 

Case/ Defendant Information

Lynchburg General District ¥ |
— Case GC19011023-00 aes 11/20/2019
ate :

Locality : COMMONWEALTH

Number: OF VA
Name : GILLESPIE, WESLEY Status : Released On Defense
Summons Attorney :
Address : FOREST, VA 24551 = AKA1: AKA2 :
Gender: Male Race : White DOB:
Charge Information
Charge : ABUSIVE LANGUAGE TO ANOTHER
Code 18.2-416 Case Misdemeanor Class : 3
Section: Type:
Offense 11/16/2019 Arrest Complainant : HARTMAN,
Date : Date : KIMBERLY
DAWN
Amended Amended Amended
Charge: Code: Case Type :
Hearing Information
Date Time Result Tyee! Courtroom Plea continuance
12/09/201909:00 AM Finalized A
Service/ Process

Disposition Information

Final Dismissed
Disposition :
Sentence QOMonths
Time ‘gQ0Days
OOHours
Probation

Type:

Operator 00Years
LicenseggmMonths

Suspension
Time :000Days

Operator
License
Restriction
Codes :
Fine :

Fine/Costs
Paid:

Sentence QOOMonths O00Days OOHours

Suspended
Time :
Probation QQYears Probation
Time ‘0O0Months Starts :
oo00Days
Restriction
Effective
Date :
Costs : Fine/Costs
Due:
Fine/Costs VASAP :
Paid Date :

https://eapps.courts.state.va.us/gdcourts/criminalDetail.do?formAction=newSearch?ts=1594759524986&clientSearchCounter=3&localFipsCode=680 1/2
7Ma2o20- ase 6:20-cv-00027-NKM-RG@eReRMOSSTReT C6uRT GNIGE OXdt Nechuitaesrstin. Pageid#: 108

Home | Virginia's Court System | Online Services | Case Status and Information | Court Administration | Directories | Forms |

Judicial Branch Agencies | Programs

Build #: 6.1.1.4

https://eapps.courts.state.va.us/gdcourts/criminalDetail.do?formAction=newSearch?ts=1594759524986&clientSearchCounter=3&localFipsCode=680 2/2
